         Case 1:19-cv-00384-JD Document 62 Filed 03/02/21 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


James Covington

    v.                                   Civil No. 19-cv-384-JD

Veronica Paris


                                 O R D E R

    Both parties in this case are proceeding pro se.             In an

order issued on January 7, 2021, the court denied the motion to

dismiss filed by Veronica Paris and instructed the pro se

parties on the procedures for moving for summary judgment.               The

deadline to move for summary judgment is June 7, 2021.

    James Covington has filed a motion for summary judgment.

Paris neither responded to Covington’s motion nor filed a motion

on her own behalf.

    Covington’s motion for summary judgment does not comply

with the summary judgment requirements, which were provided in

the order issued on January 7.        Covington cannot rely on the

allegations in his complaint, the magistrate judge’s review of

the complaint, or various documents that are referenced but not

filed with the motion.      Before filing a subsequent motion,

Covington shall review the January 7 order and take care that

his motion and supporting materials conform to the requirements

of Federal Rule of Civil Procedure 56 and Local Rule 56.1.
          Case 1:19-cv-00384-JD Document 62 Filed 03/02/21 Page 2 of 3



    Further, Covington may not convert the entire motion into

an affidavit by including a statement at the end under 28 U.S.C.

§ 1746.     See January 7 order, doc. no. 56, at *7-*8.

Covington’s motion does not comply with the requirements for a

sworn declaration or an affidavit.          Id.

    To the extent Covington or Paris relies on an affidavit or

declaration in support of or in opposition to summary judgment,

that separate document shall comply with the requirements

provided in the January 7 order, including a statement attesting

to the truth of the matters stated and the affiant’s personal

knowledge of those matters under penalty of perjury.             Further,

no statements may be included in an affidavit or declaration

that are not based on the personal knowledge of the declarant.

For example, an affidavit or declaration cannot include

statements submitted for their truth about what the declarant

was told by someone else or what the declarant believes.

    Paris may also file a motion for summary judgment before

June 7, 2021.      In doing so, she is also instructed to review the

January 7 order and to take care that her motion and memorandum

conform to the requirements of Federal Rule of Civil Procedure

56 and to Local Rule 56.1.




                                       2
        Case 1:19-cv-00384-JD Document 62 Filed 03/02/21 Page 3 of 3




                                Conclusion

      For that reason, the motion for summary judgment (document

no. 59) is denied without prejudice to filing a properly

supported motion before the deadline of June 7, 2021.

      If Covington files a motion for summary judgment, Paris

shall file a response within THIRTY DAYS that conforms to the

requirements of Rule 56 and LR 56.1.         Covington will then have

seven days to file a reply, and Paris may respond with a

surreply within five days.

      Paris may also file a motion for summary judgment before

the June 7, 2021, deadline.

      If Paris files a motion for summary judgment, Covington

shall file a response within THIRTY DAYS that conforms to the

requirements of Rule 56 and LR 56.1.         Paris will then have seven

days to file a reply, and Covington may respond with a surreply

within five days.

      SO ORDERED.


                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge
March 2, 2021

cc:   James Covington, pro se.
      Veronica Paris, pro se.



                                     3
